PER CURIAM.
The petitioner moved for a writ of mandamus, advising this court that upon filing in the court below the mandate In the case of Cable Co. v. Vane, 53 U. S. App. 319, 26 C. C. A. 342, and 80 Fed. 961, that court provided — and, as it is claimed, in disobedience of the mandate — that the proceeds of the sale of the telegraph wires should be applied in payment and satisfaction of tbe claim of Vane for the sum of $1,898.33, with interest, for labor done by direction of the receiver, as shown by the reports of the master, and that such payment should he made in priority to the claim of the Postal Telegraph Cable Company. The record in the case of Cable Co. v. Vane would seem not to constitute the entire record of the suit in the court below. The questions whether the work performed by Vane under contract with the receiver was ordered by the court, or whether it was necessary to the preservation of or was beneficial to the trust estate, or whether such contraed had been or should be ratified by the court, are not presented by the record in the original .suit. We are unable, .therefore, upon the record before us, to determine the facts. It may be, or it may not be, that the action of the court below ivas repugnant to the mandate; but, in the state of the record, we can only determine the question upon an appeal, and not by the summary writ of mandamus. Petit ion denied.